DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-2 are pending in the application.
Priority
	This application is a continuation of U.S. Patent Application 16/406,422, filed May 8 2019, which is a continuation of PCT/IN 2017/050518, filed 09 November 2017, and claims priority to foreign application IN201611038337, filed 09 November 2016.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is newly-made in response to the current amendment.
Applicants have amended claim 1 to recite the limitation of the claimed product is suitable for administration to humans, citing (see REMARKS of 05/11/2022) page 4 lines 1-6 and page 17 lines 4-7 as providing support for this amendment.  However, the reference on page 4 refers to alpha yohimbine (not alpha yohimbine hydrochloride, as claimed) and the reference on page 17 refers to alpha yohimbine (not alpha yohimbine hydrochloride, as claimed).  In addition, none of the disclosures of the priority documents provide support for the amendment.  Accordingly, the cited claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ABCAM DATASHEET 2015 (cited previously) as evidenced by ABCAM SAFETY DATA SHEET (13 Jul 2015; cited previously) or TOCRIS BIOSCIENCES CERTIFICATE OF ANALYSIS 2013; cited previously).  This rejection is newly-made in response to the amendment.
Regarding claim 1, Abcam Datasheet discloses Rauwolscine hydrochloride (aka alpha yohimbine hydrochloride) at >98% purity, clearly of higher purity than 90%, per claim 1, as follows:

    PNG
    media_image1.png
    649
    668
    media_image1.png
    Greyscale

Abcam Safety Datasheet, directly associated with the described product, is dated 13 July 2015.  
Tocris Biosciences Certificate of Analysis discloses Rauwolscine hydrochloride (aka alpha yohimbine hydrochloride) at >98.9% purity, clearly of higher purity than 90%, per claim 1, as follows:


    PNG
    media_image2.png
    1394
    1032
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    977
    989
    media_image3.png
    Greyscale

Tocris Biosciences Certificate of Analysis, directly associated with the described product, is dated 28 June 2013.  
Regarding the limitation that the claimed compound is obtained from the leaves of Rauwolfia canescens, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.  Here, the prior art product anticipates the product of the cited claim, where ABCAM DATASHEET as evidenced by ABCAM SAFETY DATA SHEET discloses the hydrochloride salt of alpha yohimbine (aka rauwolscine HCl) of >98% purity.  Here, the prior art product anticipates the product of the cited claim, where TOCRIS BIOSCIENCES CERTIFICATE OF ANALYSIS discloses the hydrochloride salt of alpha yohimbine (aka rauwolscine HCl) of 98.9% purity.
The claimed product, alpha yohimbine hydrochloride having a purity of at least 90% obtained from the leaves of Rauwolfia canescens, is claimed to have the property or characteristic that it is suitable for administration to humans.  Neither of the cited references explicitly teaches that these products are suitable for administration to humans.  Citing MPEP 2112.III:

    PNG
    media_image4.png
    134
    877
    media_image4.png
    Greyscale

	However, as the cited prior art products represent the same salt of the compound and in a purity meeting (indeed, exceeding) the limitations of the claim, it would have been obvious to an ordinary artisan at the time the application was effectively filed that the prior art products would have the same or nearly the same functional properties as the currently claimed product.  Applicants fail to present sufficient evidence of secondary considerations or unexpected results based on objective criteria or to provide a convincing demonstration of clearly superior properties for the claimed product obtained from the leaves of Rauwolfia canescens fairly compared with the cited prior art products.
Regarding claim 2, the references do not disclose alpha yohimbine hydrochloride (aka rauwolscine hydrochloride) having a purity of 90-96%.  
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. 
Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held nonobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.
Here, the situation is the reverse.  The claimed product at 90-96% purity is less pure than the prior art products which have greater than 98% purity.  Applicants (p. 4-5) point out the utility of the base compound of claimed hydrochloride product:

    PNG
    media_image5.png
    253
    625
    media_image5.png
    Greyscale

However, Applicants have not provided any evidence that the less-pure hydrochloride product as claimed has a different or improved utility from the closely-related and more-pure product of the cited prior art.  Applicants have failed to present sufficient evidence of secondary considerations or unexpected results based on objective criteria, or otherwise, with which to rebut the above case of obviousness.  As such, the claim is rejected as obvious over the teachings of the prior art.
Response to Arguments
Applicant's arguments filed (See REMARKS of 05/11/2022) have been fully considered but they are not persuasive.
Applicants argue that 1) the claimed product, alpha yohimbine hydrochloride derived from the leaves of Rauwolfia canescens, has been approved for human use (citing EXHIBIT A) and 2) that due to their different manner of production, the impurity profiles of the claimed product and those of the prior art are not identical, where EXHIBIT B demonstrates that at least the ABCAM product is synthetically prepared.
Regarding approved use, Applicants assert that EXHIBIT A (last page of the certificate) demonstrates that the alpha yohimbine hydrochloride claimed by the Applicant has been certified as being safe for human consumption.  However, it is noted that the relevant Neutraceuticals/Health Supplements as recognized “with a safe history of usage” on the last page of the certificate include alpha yohimbine, yohimbine HCl, yohimbine extract and rauwolfia extract.  Even if such “approval” would be of significance in determining patentability of the claimed product in the face of the rejections made herein under 35 U.S.C. 102 and 103, no mention of said “approval” for currently-claimed alpha yohimbine hydrochloride is made at all, rendering this argument moot.
Regarding differing impurity profiles of the claimed product derived from leaves of Rauwolfia canescens versus the cited prior art products, a person of ordinary skill in the art would agree that the impurities in the claimed product and in the prior art products would inherently be different based on known biological and chemical principles for naturally-derived versus synthetically obtained materials.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., impurity profiles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicants have not claimed a product having a certain impurity profile in distinction from the impurity profile of the prior art product(s).  Further regarding this, Applicants have, in the “Goel Declaration - Exhibit 2”, provided HPLC profiles for analysis of alpha yohimbine from what is interpreted to be material prepared using the process currently disclosed (p. 81 of 87): 
    PNG
    media_image6.png
    559
    752
    media_image6.png
    Greyscale

and separately for alpha-yohimbine hydrochloride (aka rauwolscine hydrochloride) from ABCAM (i.e., the prior art material: 
    PNG
    media_image7.png
    564
    752
    media_image7.png
    Greyscale
.  Even if the impurities, which are not recited in the claims, were pertinent to the patentability of the current claims, Applicants have not fairly compared impurities in the relevant hydrochloride salts obtained by the different methods, or demonstated anything about type or amount of impurities present in the currently-claimed alpha yohimbine hydrochloride product, which would be, indeed would be expected to be, different in either type or amount compared with the base alpha yohimbine from which it is derived.
	Applicants argue that the ABCAM material is synthetic and contains no biological product.  However, as set forth above, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the absence of a presentation of sufficient evidence of secondary considerations or unexpected results based on objective criteria or to provide a convincing demonstration of clearly superior properties for the claimed product as claimed (derived from the biological source), the claimed product is considered a priori obvious over the cited prior art.
	Finally, Applicants argue that alpha yohimbine of at least 90% purity even if it contains impurities derived from the leaves of Rauwolfis canescens has been found suitable for human consumption by the Indian Food Safety and Standards Authority, while statements made by the producers of ABCAM and TOCRIS show that these synthetic products are not suitable for this purpose.  However, as pointed out above, no such suitability for human consumption has been demonstrated for alpha yohimbine hydrochloride, the currently claimed product.
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625